     Case 1:20-cv-00363-KD-B Document 7 Filed 08/28/20 Page 1 of 1                     PageID #: 11


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

MARCUS D. MCQUEEN,                                   )
    Plaintiff,                                       )
                                                     )
v.                                                   )         CIVIL ACTION 1:20-00363-KD
                                                     )
ALABAMA DEPT. OF CORRECTIONS,                        )
    Defendant.                                       )

                                                ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge (Doc.

6) made under 28 U.S.C. § 636(b)(1)(B) and dated July 28, 2020, is ADOPTED as the opinion of this

Court. Accordingly, it is ORDERED that this action is DISMISSED without prejudice pursuant to 28

U.S.C. § 1915(g).

       DONE and ORDERED this the 28th day of August 2020.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
